Citation Nr: 1436036	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to an initial evaluation in excess of 30 percent, prior to October 23, 2012, and in excess of 50 percent thereafter, for a mood disorder with depressive features.   

3.   Entitlement to an initial evaluation in excess of 10 percent, prior to October 6, 2012, and in excess of 20 percent thereafter, for left ankle strain.  

4.  Entitlement to an initial evaluation in excess of 10 percent, prior to October 6, 2012, and in excess of 20 percent thereafter, for right ankle strain.  

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.  

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.  

7.  Entitlement to an evaluation in excess of 30 percent, prior to October 6, 2021, and in excess of 50 percent thereafter, for bilateral flat feet with hallux valgus.  

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1975 to June 1978, and from January 1979 to January 1983. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  In a September 2006 rating decision, the RO in Los Angeles, California, granted service connection for bilateral ankle strain and assigned a 10 percent evaluation for each side effective March 27, 2006.  

Then, in a November 2009 rating decision, the RO in Jackson, Mississippi granted service connection for a mood disorder with depressive features and assigned a 10 percent evaluation effective August 4, 2009, declined to reopen previously denied claims for a right hip disorder and bilateral leg disorder, denied claims of entitlement to service connection for myositis and severe pronation of the feet, and continued a 30 percent evaluation for bilateral flat feet with hallux valgus.  Later, in a December 2009 rating decision, the RO in Jackson, Mississippi granted service connection for degenerative joint disease of the bilateral knees and assigned 10 percent disability evaluations for each side effective August 22, 2008.  

In January 2012, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  

In September 2012, the Board remanded the Veteran's claims for further development, and the case has since been returned to the Board for adjudication.  

In an April 2013 rating decision, the RO increased the ratings for the bilateral ankle sprains to 20 percent each, beginning October 6, 2012; increased the ratings for his depression to 30 percent beginning August 4, 2009, and to 50 percent, beginning October 23, 2012; and increased the bilateral flat feet with hallux valgus to 50 percent disabling, beginning October 6, 2012.  Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for a right hip disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to October 23, 2012, the Veteran's mood disorder had not resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

2.  Beginning October 23, 2012, the Veteran's mood disorder had not resulted in occupational and social impairment with deficiencies in most areas including symptoms of obsessional rituals, speech impairment, near continuous panic, spatial disorientation, or neglect of personal appearance/hygiene causing deficiencies in work, family, judgment or mood.  

3.  Prior to October 6, 2012, the Veteran's bilateral ankle disability is manifested by symptoms of no more than moderate severity, with range of dorsiflexion limited, at worst, to 10 degrees, and plantar flexion to 30 degrees; ankylosis of the either ankle, and malunion of the os calcis or astragalus, are not shown.

4.  Beginning October 6, 2012, the Veteran's bilateral ankle disability is manifested by symptoms of no more than moderate severity, with range of dorsiflexion limited, at worst, to 0 degrees, and plantar flexion to 45 degrees; ankylosis of the bilateral ankle, and malunion of the os calcis or astragalus, are not shown.

5.  During the entire appeal period, the Veteran's left knee disability was manifested by flexion no worse than 100 degrees and extension to 5 degrees; there is no objective evidence of laxity, recurrent subluxation, ankylosis, or meniscal pathology.  

6.  During the entire appeal period, the Veteran's right knee disability was manifested by flexion no worse than 100 degrees and extension to 5 degrees; there is no objective evidence of laxity, recurrent subluxation, ankylosis, or meniscal pathology.  

7.  Prior to October 6, 2012, the Veteran's service-connected bilateral pes planus with hallux valgus was manifested by problems with prolonged walking and standing, moderate tenderness to palpation, with use of corrective shoes and orthotic inserts, approximating no more than severe bilateral acquired flatfeet with moderate hallux valgus.

8.  Beginning October 6, 2012, the Veteran's service-connected bilateral pes planus was manifested by marked pronation, flattened arches, tenderness, and callosities, with use of corrective shoes and orthotic inserts, approximating pronounced bilateral acquired flatfeet.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent prior to October 23, 2012, and in excess of 50 percent thereafter, for the Veteran's mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent, and in excess of 20 percent thereafter, for a left ankle disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent, and in excess of 20 percent thereafter, for a right ankle disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

4.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5261, 5262 (2013).

5.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5261, 5262 (2013).

6.  The criteria for a disability rating in excess of 30 percent, prior to October 6, 2012, and in excess of 50 percent thereafter, for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in January 2009, February 2009, May 2009, August 2009, April 2010, and April 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  These letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claims for higher initial ratings for his bilateral knee and bilateral ankle disabilities, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for bilateral ankle and bilateral knee disabilities has already been granted, VA's VCAA notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national veterans service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations most recently in October 2012 with addendums dated in February 2013.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living and employment.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the October 2012 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the October 2012 VA examination and report (with addendums dated in February 2013); the association of any outstanding treatment records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its September 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.   Factual Background and Analysis

A. Depression

The Veteran contends that his depression warrants a rating in excess of 30 percent prior to October 23, 2012, and in excess of 50 percent thereafter.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's depression has been evaluated using Diagnostic Code 9435 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

By way of background, service connection for a mood disorder (claimed as depression), was originally granted in a November 2009 rating decision.  A 10 percent rating was assigned, effective August 4, 2009.  Following his appeal, his psychiatric disorder was recharacterized as depressive disorder NOS in an April 2013 rating decision.  He was then assigned an initial 30 percent rating, effective August 4, 2009, and a 50 percent rating was assigned, effective October 6, 2012.  

The Veteran underwent a VA mental disorders examination in October 2009, during which he reported experiencing depression secondary to his service-connected disabilities.  The Veteran indicated that he was currently married to his second wife for the past 12 years.  In describing the marriage, he indicated that his wife does not understand what he goes through and that puts a little stress on the relationship.  He described his relationship with his stepchildren as very good and his relationship with his siblings as good.  He denied having any friends with whom he spends time, including his co-workers.  He stated that he mostly stays home and watches T.V., and he is unable to concentrate on many tasks such as reading.  He denied any suicide attempts.  He endorsed a history of heavy drinking prior to 2000, but currently drinks a fifth of alcohol once per month over the course of a weekend.  He denied any issues associated with alcohol or substance use.  The Veteran indicated he currently uses anti-depressant medication for treatment, but does not undergo any psychotherapy.  He finds that the anti-depressants help him. 

The Veteran further indicated that his physical ailments bothered him emotionally as he does not have the strength he used to.  Additionally, his pain causes him difficulty sleeping and he feels broken down.  He stated that although he does not have suicidal thoughts, if he died today it would not bother him.  He remarked that he has no future and expressed great remorse following an in-service accident.  He maintains personal hygiene.  

Mental status examination revealed a normal general appearance, slow personal tempo, but normal speech patterns.  The Veteran was cooperative, but had a constricted affect and depressed mood.  He was oriented to all spheres, had unremarkable thought content, but was tangential.  There was no evidence of delusions or hallucinations.  The Veteran understands the outcome of his behavior, has average intelligence, and understands that he has a problem.  He endorsed a sleep problem inasmuch as he only gets three to four hours of sleep per night, and he does not feel rested in the morning.  The examiner indicated that the Veteran's sleep deprivation does not impact his daytime activities because he cannot do much anyway.  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, but endorsed some fleeting suicidal thoughts without intent or plan.  He has good impulse control, and no episodes of violence.  The examiner indicated that the Veteran has some impact on his daily activities such as shopping and driving due to his physical limitations, but otherwise has no problems with activities of daily living.  The examiner noted that the Veteran "has a slow personal tempo and his presentation reeked of depression and emotional heaviness."  His remote memory was mildly impaired, but normal recent/immediate memory.  The Veteran reported current employment as a supervisor at a jail and drives a school bus two hours per day.  He did not report any lost time from work due to his psychiatric symptoms.  

The examiner diagnosed the Veteran as having a mood disorder with depressive features due to a general medical condition (service-connected bilateral foot).  He was assigned a GAF score of 55.  Following review of the claims, and interview and examination of the Veteran, the examiner opined that the Veteran's mood disorder causes occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  The Veteran reported some missed work due to keeping medical appointments or when the pain was too great and prevented him from walking, but that since he began working full-time, he missed no more than one week of work.  She found that this shows he is able to cope and manage overall.  

In March 2010, the Veteran underwent a mental status examination, during which he was diagnosed as having alcohol dependence, dysthymia, and panic disorder without agoraphobia.  He was assigned a GAF of 50.  Mental status examination at that time showed similar symptoms as in the 2009 VA examination with the exception of increased alcohol consumption.  

During the Veteran's July 2010 Vocational Rehabilitation assessment, he reported easy agitation, confusion, sleep problems, stress, memory problems, hallucinations, alcohol addiction, nervous breakdown.

The Veteran underwent another VA psychiatric examination in October 2012, during which he was diagnosed as having depressive disorder, NOS and assigned a GAF of 55.  The examiner indicated that the Veteran's depressive disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted that many of the Veteran's symptoms result from his alcohol abuse, and the Veteran contends that he self-medicates due to his pain, insomnia, and situational stress.  The Veteran symptoms include, anxiety, near continuous depression affecting his ability to function independently, appropriately, and effectively, chronic sleep impairment, and disturbances of motivation and mood.  The examiner indicated that the Veteran continues to work two jobs and has reported that if he was not in pain, he would not be depressed.  The examiner opined that the Veteran's depressive disorder does not render him unemployable, and his symptoms are most analogous to those associated with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

A review of VA treatment records shows treatment for alcohol and drug dependence during the appeal period.  The Veteran reported increased marital problems due to impaired angry control and alcohol abuse, but there are essentially no reports of suicidal/homicidal ideations, hallucinations, or delusions.  

Upon careful review of the evidence of record, including the lay statements submitted by the Veteran, the Board finds that the evidence of record does not support increased ratings for his mood disorder.  In other words, the preponderance of the evidence is against a rating in excess of 30 percent, prior to October 23, 2012, and in excess of 50 percent thereafter, for his service-connected mood disorder.  

Initially, the Board acknowledges the assigned GAF scores during this period range from 50 to 69, which suggests up to a serious impairment of functioning.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment during the timeframes on appeal.  38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

Prior to October 23, 2012, the Board finds that the Veteran's mood disorder symptoms are commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated by his 30 percent disability rating during this timeframe.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  In other words, the Veteran has not demonstrated occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating for his mood disorder prior to October 23, 2012.  Id.  

The Veteran's symptoms mainly included depressed mood, sleep impairment, being down on himself, fleeting suicidal thoughts, mildly impaired remote memory, easy agitation, self-reported/nondescript hallucinations, confusion, and impaired anger control.  Although there is evidence of some difficulty in establishing and maintaining effective work and social relationships, he has not demonstrated circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or a flattened affect.  In fact, his speech was normal, he denied panic attacks, his judgment was not impaired during the relevant VA examinations and VA treatment records prior to October 23, 2012.  

Beginning October 23, 2012, the Board finds that the Veteran's mood disorder symptoms were commensurate with occupational and social impairment with reduced reliability and productivity and difficulties maintaining effective work and social relationships, which is contemplated by his 50 percent disability rating during this timeframe.  Id.  In other words, the Veteran has not demonstrated occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating for his mood disorder beginning October 23, 2012.  Id.  Indeed he had some increasing symptomatology associated with increase alcohol usage and it was causing strain on his marriage.  

During the October 2012 VA examination, he was first shown to have increasing symptoms of his mood disorder that are commensurate with a 50 percent rating. 
The evidence does not demonstrate that his mood disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; and neglect of personal appearance and hygiene.  At this point he was shown to have near-continuous depression and panic affecting his ability to function independently-as well as the symptoms previously reported and noted above-including some difficulty adapting to stressful circumstances and ability to establish and maintain effective relationships.  Finally, he has consistently denied any homicidal ideation throughout the appeal period, but noted some passive suicidal thoughts.  Nevertheless, the evidence does not show the Veteran is in persistent danger of hurt himself or others.

In summary, the Veteran did not have the degree of deficiencies in social and occupational functioning as contemplated for a rating higher than 30 percent prior to October 23, 2012, or in excess of 50 percent thereafter for his mood disorder.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 30 and 50 percent ratings assigned for the timeframes on appeal.  

The Board acknowledges the Veteran's competency to report his symptoms (as well the other lay testimony of record), but concludes that the medical evidence of record during the appellate time periods that universally finds the Veteran to experience progressive mild to moderate symptoms related to his mood disorder of significantly greater probative value for the timeframes listed.  Moreover, even if the Board were to concede that the Veteran's mood disorder symptoms are sometimes moderately disabling, there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a more significant degree as to warrant higher ratings during the timeframes on appeal.  

Although the Veteran had some of the criteria for a 50 and 70 percent rating in different timeframes on appeal, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability did not merit evaluations in excess of those already assigned.  Ultimately, the Board finds that the competent and credible evidence of record does not support a rating in excess of 30 percent prior to October 23, 2012, on in excess of 50 percent thereafter, for his service-connected mood disorder.  Again, the Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting higher ratings for mood disorder, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B. Bilateral Ankles

The Veteran contends that he is entitled to a disability rating in excess of 10 percent prior to October 6, 2012, and in excess of 20 percent thereafter, for each ankle disability. 

Under Diagnostic Code 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2013).

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

In a September 2006 rating decision, the RO granted service connection for right and left ankle strains as secondary to bilateral flat feet with hallux valgus.  A 10 percent rating each was assigned, effective March 27, 2006.  In the April 2013 rating decision, each ankle disability was increased to 20 percent, effective October 6, 2012.  

In conjunction with a previous increased rating claim for his bilateral foot disabilities, the Veteran was afforded a VA examination of the feet and ankles in March 2006.  During this examination, the Veteran reported pain in the feet radiating into his ankles and pain with repetitive motion.  X-rays of the ankles showed soft tissue swelling around the ankle, and the examiner diagnosed the Veteran as having chronic bilateral ankle strain secondary to service-connected bilateral flat feet.  Range of motion testing in the bilateral ankles revealed dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  The examiner noted that upon repetitive movement, the Veteran showed signs of pain in his bilateral ankles at the degrees listed above.  He found, however, that the Veteran did not have any additional limitation of motion in the ankles secondary to fatigue, weakness, lack of endurance, or incoordination.  Subsequent to this examination, the RO awarded service connection for left and right ankle strains secondary to service-connected bilateral flat feet with hallux valgus.  

During the Veteran's October 2009 VA examination of the feet, he described having significant pain in the ankles (9 out of 10 on the left and 8 out of 10 on the right).  He endorsed using ankle supports and support/compression stockings to help with swelling in the bilateral legs.  He reported using a rolling walker for ambulation.  

Physical examination of the bilateral ankles revealed normal sensory testing, range of motion was 10 degrees of dorsiflexion to 40 degrees of plantar flexion in each ankle.  There was no change of range of motion in the ankles following repetitive testing, nor is there painful motion.  Talar tilt and anterior drawer testing were negative, and the axis of the Veteran's Achilles tendon is along the axis of his tibia.  X-rays of the bilateral ankles shows no fracture dislocation, or bony destructive lesions.  The examiner diagnosed bilateral nonspecific lower extremity swelling.  In describing the DeLuca factors, the examiner indicated that there was mild discomfort associated with the examination of the bilateral lower extremities, and it is possible that pain could further limit its function (especially with repetition), but it is not feasible to determine it with any degree of medical certainty.  

During the Veteran's August 2010 VA examination, he reported continued bilateral ankle pain and that he uses upright ankle braces for treatment.  Range of motion testing in the ankles revealed dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 to 30 degrees.  There was no exacerbation or worsening of limitation of motion following repetitive motion.  Sensory examination was within normal limits.  The examiner noted that plantar flexion, dorsiflexion, eversion, inversion, extensor hallucis longus, and flexor hallucis longus were all intact as to both lower extremities.  X-rays showed no fractures or dislocations, and the talar heads seem to be covered well by the navicular.  

In a December 2010 VA treatment note, the Veteran's range of motion in both ankles was from 0 to 10 degrees of dorsiflexion and 0 to 30 degrees of plantar flexion.  The Veteran had some tenderness along the distribution of the posterior tibia tendon, but the lateral ankles were nontender.  The examiner found no evidence of significant ankle instability.  The examiner diagnosed bilateral posterior tibial tendon insufficiency.

In October 2012, the Veteran was afforded another VA examination for his bilateral ankles.  He was diagnosed as having posterior tibia tendonitis and recurrent ankle sprains in both ankles.  The Veteran described many years of posteromedial ankle pain and instability, and problems with balance in the ankles.  He uses shoe inserts and ankle braces for treatment with some relief.  He also uses a cane for ambulation.  The Veteran described experiencing some giving out in the bilateral ankles.  

Range of motion testing revealed bilateral plantar flexion to 45 degrees or greater, extension to 0 degrees.  There was no objective evidence of painful motion on plantar flexion in either ankle, but dorsiflexion shows painful motion beginning at 0 degrees, bilaterally.  The Veteran's range of motion in the ankles remained the same following repetitive testing, but he was shown to have functional loss inasmuch as he experiences less movement than normal, pain on movement, and instability of station.  The Veteran had pain on palpation in the bilateral ankles.  Muscle strength testing was within normal limits.  There was no objective evidence of joint instability or laxity, nor did the Veteran have ankylosis of either ankle.  X-rays of the ankles showed no abnormal findings.  The examiner indicated that the Veteran's bilateral ankle disability impacts his ability to work inasmuch as he is unable to perform physical work, but he could perform sedentary work.  

The Veteran contends that his bilateral ankle disability causes swelling of the legs, aches, pains, and itching.  He reported using water pills to treat the swelling.  A review of the VA treatment records shows continued treatment for bilateral ankle problems, and the use of bilateral ankle braces.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent prior to October 6, 2012, or in excess of 20 percent thereafter, for each bilateral ankle disability.  In other words, the preponderance of the evidence does not show that the Veteran's bilateral ankle disabilities were more than moderate in nature, prior to October 6, 2012, and he has the highest rating possible under Diagnostic Code 5271, beginning October 6, 2012.  

Prior to October 6, 2012, VA examiners found that the Veteran's left and right ankle disabilities resulted in limitation of dorsiflexion to no worse than 10 degrees, and plantar flexion no worse than 30 degrees.  The Board finds that these ranges of motion do not rise to a level of marked limitation of motion in either ankle joint.  First, dorsiflexion only shows no more than a decrease of 10 degrees in each ankle, and plantar flexion only shows no more than a decrease of 15 degrees of motion in each ankle.  During his October 6, 2012, VA examination, the Veteran was first shown to have limitation of dorsiflexion to 0 degrees, but plantar flexion was to 45 degrees.  There is no doubt that the lack of dorsiflexion in the ankles would constitute marked limitation of motion.  

The Board has considered the Veteran's contentions that he has difficulty walking and moving his ankles.  Additionally, the Board has considered his contentions that he has swelling and fluid in his lower extremities.  Nevertheless, the Board finds, however, that his symptoms prior to October 6, 2012, are most analogous to those associated with a moderate disability of the bilateral ankles as he has moderate limitation in range of motion in the bilateral ankles, and the clinical evidence of record does not otherwise demonstrate more than moderate symptoms of his bilateral ankle disability prior to October 6, 2012.  Moreover, his lower extremity swelling has not been attributed to his service-connected bilateral ankle disability.  

The Board notes that the Veteran is not entitled to a higher evaluation under any provisions of the code pertaining to the ankle.  Diagnostic Codes 5270 and 5272 are not for application, because ankylosis of either ankle is not shown in the medical evidence of record.  Likewise, Diagnostic Code 5273 is not for application because malunion of the os calcis or astragalus is not shown, and Diagnostic Code 5274 is not for application because the Veteran has not undergone an astragalectomy.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  However, as noted above, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  In other words, the Board finds that the 10 and 20 percent ratings assigned during the appeal period contemplate the degrees of functional loss due to pain, and additional limitation of motion or functional impairment  shown either prior to October 6, 2012, or thereafter.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign ratings higher than 10 percent in each ankle prior to October 6, 2012, and in excess of 20 percent thereafter.  Finally, the Board finds that additional staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.

C. Bilateral Knees

The Veteran contends that his degenerative joint disease of the bilateral knees warrants a rating in excess of 10 percent each.  

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)). 

Again, the Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  Id.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where the limitation of motion of the specific joint or joints involved is noncompensable, under the applicable diagnostic codes, a maximum rating of 10 percent is warranted where arthritis is shown by x-ray and where limitation of motion is objectively confirmed by evidence of swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  A 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

By way of background, service connection for degenerative arthritis of the right and left knees was granted in a December 2009 rating decision.  A 10 percent rating each was assigned, effective August 22, 2008.  

In December 2009, the Veteran underwent a VA examination of the knees, during which he reported painful clicking, popping, and giving way in his knees.  He reported using knee braces and a cane with only mild relief.  During a flare-up, his pain is 9 out of 10, with 10 being the most severe pain.  Flare-ups occur daily with standing, walking, and even sitting.  The bilateral knee pain is located anteriorly and laterally, and he is unable to walk more than 15 minutes or more than 50 feet.  For treatment he uses pain medications and participates in physical therapy.  The Veteran advised that his bilateral knee pain affects his daily activity level in his ability to stand, walk, and perform activities.  He reported current employment as a bus driver and supervisor for detention officers, and his bilateral knee pain limits performance of his job duties.  

Physical examination of the bilateral lower extremities shows intact skin with mild effusion.  Active range of motion in both knees lacks 5 degrees of extension, and he can flex to 110 degrees with some mild discomfort.  After repetitive testing, the examiner found no change in his pain or range of motion in the bilateral knees.  Lachman's and posterior drawer testing were negative.  During McMurray's testing, the Veteran exhibited pain medially and laterally in both knees.  He had positive patellar grinding, and pain on the medial and lateral patellar facet in both knees.  The bilateral knee joints were stable to varus and valgus stress, and he has full strength in the quadriceps and hamstrings in both legs.  X-rays of the knees shows patellofemoral arthritis, bilaterally.  The examiner diagnosed moderate degenerative joint disease of the bilateral knees, and noted valgus knees with evidence of some lateral joint-line collapse in addition to the patellofemoral arthritis.  The examiner noted that although it is feasible that the Veteran could have increasing pain or loss of motion in the bilateral knee joints (mostly after activity), it would be mere speculation to quantify it in medical terms.  

In a December 2010 orthopedic treatment note, range of motion testing showed left knee flexion from 0 to 115 degrees, and 0 to 110 degrees in the right knee.  The Veteran had some medical joint line tenderness noted in his knees, but the ligaments of his knee were stable.  

During the Veteran's October 2012 VA examination of the knees, he was diagnosed as having osteoarthritis of the bilateral knees.  He described gradually worsening knee pain that is primarily anteriorly and medially.  He has had multiple injections with mild relief.  The Veteran denied flare-ups of bilateral knee pain.  Range of motion testing in the knees revealed bilateral flexion to 120 degrees, with pain beginning and 120 degrees, and bilateral extension to 0 degrees, without evidence of painful motion.  The Veteran was able to perform repetitive testing and ranges of motion in the bilateral knees remained the same.  The examiner noted that the Veteran had functional loss/impairment due to painful motion and interference with sitting, standing or weight bearing.  The Veteran endorsed pain on palpation in the bilateral knees (joint line or soft tissues).  Muscle strength testing and joint-stability testing were all within normal limits.  The Veteran had no evidence of recurrent patellar subluxation or dislocation in either knee, and had no history of meniscal problems in either knee.  The examiner opined that the Veteran's bilateral knee disability impacts his ability to work inasmuch as he could not work in jobs that required prolonged standing or heavy physical activity.  He may be able to perform jobs that require standing if he gets breaks.  

In a February 2013 addendum opinion, the VA examiner reviewed the previous VA examination report/assessment, and found that the Veteran's bilateral knee disability did not prevent him from working.  The examiner noted that the Veteran has bilateral degenerative joint disease of the knees without evidence of "frank arthritis."  The examiner opined that the Veteran should be limited in standing at work to avoid the progression of his degenerative joint disease, but that he could work in sedentary employment/computer work.  

VA treatment records during the appeal period show that the Veteran has reported bilateral knee pain with evidence of crepitus in both knees.   He has not been shown to have objective instability or subluxation of either knee joint.  

Upon careful review of the evidence of record, the Board finds the preponderance of the evidence is against a rating in excess of 10 percent each for his bilateral knee disability.  

During the entire timeframe on appeal, the Veteran's flexion in the right and left knees was at its worst to 100 degrees.  In other words, his limitation of motion does not even reach the level required for even a 10 percent rating under Diagnostic Code 5260.  As such, the RO granted a 10 percent rating for painful motion of each knee joint.  In order to warrant a higher rating under Diagnostic Code 5260, the Veteran's right knee flexion would have had to be limited to 30 degrees or less.  As such, a disability rating in excess of 10 percent for limitation of motion due to degenerative joint disease in either knee is not warranted. 

During the timeframe on appeal, the Veteran's bilateral knees had no worse than 5 degrees of limitation of extension.  Moreover, the Veteran's complaints in the bilateral knees have included painful motion, difficulty standing and walking for long periods of time, stiffness, and swelling.  At no time during the appeal period has the Veteran indicated that he is unable to fully extend either knee due to his symptoms.  As such, a separate rating for limitation of extension in the bilateral knees is not warranted.  

In sum, the Veteran's right knee disabilities do no warrant ratings in excess of 10 percent each for degenerative joint disease of the bilateral knees.  

The Board has considered lay statements of record reflecting the Veteran's sincere belief that his bilateral knee disability warrants a rating in excess than those currently assigned during the appeal period.  The Board has also considered the Veteran's contentions that he is unable to stand, sit, walk, or move in certain directions due to his significant bilateral knee pain.  However, the Board concludes that the greater weight of probative evidence is against awarding disability ratings in excess of 10 percent each for degenerative joint disease of the bilateral knees.  The Board finds that the results of these objective examinations by competent health care providers are the most probative evidence as to whether his knee disabilities are manifested by limitation of flexion less than 30 percent, limitation of extension to 15 degrees or less, or lateral instability/recurrent subluxation, and greatly outweigh the Veteran's own reports of symptoms.

The Board has also considered whether the Veteran would be entitled to a separate rating for recurrent subluxation or instability in either knee.  A review of the VA examinations shows no objective evidence of recurrent subluxation or instability, and stability testing has always been within normal limits.  As such, the Board does not find that a separate rating under Diagnostic Code 5257 is warranted for instability or recurrent subluxation of either knee.

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2013).  In this case, higher ratings based on functional loss are not warranted.  The Veteran has complained of pain, decreased mobility, swelling, tenderness, and difficulty performing daily tasks due to his degenerative joint disease of the bilateral knees.  The Board notes, however, that the 10 percent rating each for limitation of motion already assigned contemplates the degree of weakness and painful motion demonstrated here.  Additionally, as discussed above, the Veteran has full extension and limitation of flexion to no less than 100 degrees in either knee, and the all of the VA examination reports revealed no additional limitation of motion on repetitive use that would meet the criteria for compensable ratings under diagnostic codes 5260 or 5261.  

Finally, the Board has considered whether the Veteran would be entitled to a separate rating under Diagnostic Codes 5258 or 5259 during any timeframe on appeal.  There is no evidence that the Veteran had complete loss of cartilage.  Although there were episodes of pain, the evidence does not show frequent episodes of "locking" and effusion into either knee joint required for a 20 percent rating.  The Veteran did not have any removed cartilage in either knee.  As such, the symptoms and history in the bilateral knees do not warrant a separate rating under Diagnostic Codes 5258 or 5259.  

The Board has considered whether the Veteran would be entitled to higher and/or separate ratings under Diagnostic Codes 5256 (ankylosis of the knee joint), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  The evidence of record, however, shows no such symptoms or disability in either knee (as discussed above).  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign ratings higher than 10 percent in each knee for degenerative joint disease.  Finally, the Board finds that additional staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.

D. Bilateral Feet

The Veteran seeks a disability rating in excess of 30 percent prior to October 6, 2012, and in excess of 50 percent thereafter, for his bilateral flat feet with hallux valgus.  

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate bilateral pes planus manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of feet.  A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The RO originally awarded service connection for bilateral flat feet with hallux valgus in an October 1985 rating decision.  The RO assigned a noncompensable rating, effective July 2, 1985.  In a December 1994 rating decision, the RO increased the rating to 10 percent, effective September 20, 1994.  In a January 2002 rating decision, the RO increased the Veteran's rating for his feet to 30 percent disabling, effective July 20, 1999.  In an April 2008 decision, the Board denied a rating in excess of 30 percent for the Veteran's bilateral foot disabilities.  The Veteran filed his current request for increase in October 2008.  In an April 2013 rating decision, the rating was increased to 50 percent disabling, effective October 6, 2012.  

In a March 2008 VA treatment record, the Veteran reported that he is unable to wear closed footwear for prolonged periods of time without considerable pain.  He reported limited MTP range of motion with pain in the bilateral bunion.  The treating professional noted that the Veteran had painful, depressed medial longitudinal arch with excessive foot pronation.  He walks with an abducted gait and heel is everted during stance.  

Following his October 2008 claim for increase, the Veteran was afforded a new VA examination of the feet in March 2009.  The Veteran reported ears of arch pain and painful bunions.  He advised that there was no radiation of pain over the leg, but he has noticed swelling in the feet over the years that has been attributed to a vascular issue.  The Veteran reported custom shoes that no longer fit do to the swelling, but compression stockings help him.  He asserted that he could only walk about 10 to 15 minutes before he gets significant pain in his feet.  He denied any specific flare-ups, but had increased pain in his feet with standing, walking, or wearing uncomfortable shoes.  The Veteran reported that he works as a supervisor and jailer, but his feet affect his ability to work and perform his activities of daily living.   

Physical examination of the right foot revealed normal alignment of the Achilles tendon and calcaneus.  There was no evidence of abnormal weight bearing, but he did have evidence of moderate pes planus deformity.  His foot was mildly tender to palpation in the arch, in the dorsum of the first MTP joint, and in the medial eminence.  Range of motion in the right first MTP joint was extension of 0 to 40 degrees and flexion from 0 to 20 degrees.  There was mild pain with dorsiflexion and his flat foot is mildly painful with manipulation.  The examiner opined that there is no additional loss of motion with repetition.  The Veteran had a supple subtalar joint and an antalgic gait.  The examiner noted an obvious hallux valgus deformity of approximately 40 degrees.  The Veteran had decreased sensation in the great toe bilaterally, but has otherwise normal sensations bilaterally.  

Physical examination of the left foot revealed the same symptoms as in the right foot, except range of motion in the first MTP on the left was extension from 0 to 40 degrees and flexion from 0 to 20 degrees.  X-rays of the feet showed hallux valgus deformity at 40 degrees with moderate degenerative joint disease of the MTP joint and minimal degenerative joint disease at the subtalar joint.  The examiner assessed moderate pes planus, moderate hallux valgus, moderate hallux rigidus, and mild subtalar degenerative joint disease, bilaterally.  The examiner noted pain on range of motion testing and indicated that this could further limit function particularly after being on his feet all day.  The examiner noted, however, that it is not feasible "to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty."  The examiner opined that due to his bilateral foot disabilities, the Veteran would have a difficult time performing heavy labor, but light duty or sedentary work would be appropriate.  

The Veteran underwent another examination of the feet in October 2009, during which he described pain of 9 out of 10 in the left foot and 8 out of 10 in the right foot.  He uses braces for his ankles and wears support stockings to prevent swelling.  He reported that he must take many breaks at work as a jail supervisor so he can take his shoes off and rest his feet.  He uses a rolling walker and can walk up to one eighth of a mile.  He denied any other flare-ups.  

Physical examination revealed normal sensation in the bilateral lower extremities, and there was no evidence of abnormal weight bearing.  The examiner described a flexible flat-foot deformity that is not painful with manipulation in either foot.  He has left and right hallux valgus deformities at the first metatarsophalangeal joints (MTP) with 30 degrees of valgus calculated in each MTP.  The range of motion in the first MTP on both feet is 30 degrees of dorsiflexion and 20 degrees of plantar flexion, without painful motion or change upon repetitive motion.  There was no pitting edema in the bilateral lower extremities, but he had tenderness to palpation on the subcutaneous border of the medial portion of the tibia, bilaterally.  There was no crepitus or instability present, nor were there any palpable masses.  X-rays of the bilateral feet show evidence of hallux valgus, but no fracture or dislocation.  The examiner diagnosed bilateral flexible pes planus and hallux valgus.  In describing the DeLuca factors, the examiner indicated that there was mild discomfort associated with the examination of the bilateral lower extremities, and it is possible that pain could further limit its function (especially with repetition), but it is not feasible to determine it with any degree of medical certainty.  

In August 2010, the Veteran was afforded another VA examination of the feet, during which he described hind foot pain 10 out of 10 in severity.  He has been using double upright braces which may have helped.  He is unable to walk more than five minutes due to pain.  This pain occurs in his toes, hind feet, and ankles.  He reported undergoing some physical therapy and has had multiple medications and injections.  He uses a cane to help with ambulation, but his foot pain continues to affect his daily activities.  He is unable to move well and this affects his job as it is difficult to ambulate.  

Physical examination revealed tenderness to palpation over the sinus tarsus and the posterior tibial tendon medially in the bilateral feet.  He also has tenderness in the 2nd metacarpal phalangeal joint (MP), bilaterally.  The examiner noted the Veteran's flatfoot and hallux valgus deformities.  The Veteran's flat foot was flexible and does correct with a toe raise into an inversion position.  The examiner noted that the Veteran had a "cock-up" deformity of the right and left 2nd toes, but otherwise had no notable blisters or calluses noted.  Sensation was intact.  The examiner noted that plantar flexion, dorsiflexion, eversion, inversion, extensor hallucis longus, and flexor hallucis longus were all intact in both lower extremities.  The Veteran had good capillary refill, but does have posterior tibial insufficiency and is unable to do single-leg toe rise on either foot.  X-rays of the feet show flat foot deformity with significant hallux valgus deformity.  There were no fractures or dislocation noted, and the flatfoot deformity was moderate.  

The examiner indicated that the Veteran's flat foot deformity did not cause his everted heels, and his altered gait is not due to his flat foot deformity.  The examiner further noted that an "additional diagnosis of hallux valgus causing forefoot 2nd MP synovitis and pain.  This is a separate diagnosis from flat feet."  

The Veteran was afforded another VA examination of the feet in October 2012, during which his diagnosis of bilateral pes planus was continued.  The Veteran reported pain on use of the feet, pain on manipulation of the feet, swelling on use, and characteristic calluses in both feet.  The Veteran's symptoms are not relieved by arch supports.  He experiences extreme tenderness of the plantar surface in both feet, but the tenderness is improved by orthopedic shoes/appliances.  The Veteran had decreased longitudinal arch height on weight-bearing, and there is objective evidence of marked deformity of the foot.  He has marked pronation of the foot that is improved by orthopedic shoes or appliances.  The Veteran's weight-bearing line does not fall over or is medial to the great toe, and there is no lower extremity deformity other than pes planus that causes alteration of the weight-bearing line.  The Veteran exhibits inward bowing of the Achilles' tendons in both feet, and marked inward displacement and severe spasm of the Achilles' tendons.  This inward displacement and severe spasm is improved by orthopedic shoes or appliances.  The Veteran uses a cane for ambulation.  The examiner opined that the Veteran's flat feet do not impact his ability to work.  

In February 2013, a supplemental VA opinion was provided by a VA examiner regarding the Veteran's ankles.  The examiner noted that the Veteran's bilateral, chronic ankle sprains, and posterior tibial tendonitis are causing him pain, limited mobility, and disability.  He uses braces for support.  The examiner indicated that the Veteran did not have any x-ray evidence of right or left ankle arthritis or ankylosis and his range of motion is within the functional range.  The examiner found that as long as the Veteran continues to wear his ankle braces, he could perform light duty/sedentary work without aggravating his current ankle condition.  

The Veteran contends that his bilateral flat feet and hallux valgus cause such severe pain that he is unable to walk, stand, work, or participate in social activities.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent prior to October 6, 2012, and in excess of 50 percent thereafter for the Veteran's bilateral flat feet with hallux valgus.  

Prior to October 6, 2012, the Veteran's bilateral foot disabilities mainly caused problems with prolonged walking and standing.  The disability picture prior to October 6, 2012, did not show symptoms that most approximate pronounced bilateral pes planus, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, and not improved by shoes or appliances.  

Indeed, a March 2008 VA treatment note shows the Veteran experienced limited MTP range of motion with pain in the bilateral bunions, depressed arch with excessive foot pronation, walks with abducted gait and heel everted stance.  However, all of the VA examinations prior to October 6, 2012, show no more than moderate pes planus symptoms with normal alignment of the Achilles tendon, no abnormal weight bearing, mild tenderness in the arch, pain in the toes and hind feet, with significant hallux valgus deformity, bilaterally.  The Board finds that the VA examination reports dated in 2008, 2009, and 2010 are more probative as to the Veteran's bilateral foot disability picture prior to October 2012 than the isolated treatment note that did not include as thorough an examination of the bilateral feet as the VA examinations.  As such, the 30 percent rating for severe bilateral flatfoot is appropriate prior to October 6, 2012.  

The Board has also considered whether the Veteran is entitled to a rating in excess of 50 percent, beginning October 6, 2012.  First, the Board notes that a 50 percent evaluation is the highest schedular evaluation available under Diagnostic Code 5276.  Although the Board considered other potentially applicable diagnostic codes, the Board further finds that the Veteran's bilateral pes planus with hallux valgus does not warrant a higher rating under a different Diagnostic Code for any rating periods.  In this case the only other Diagnostic Code that could potentially result in a higher evaluation would be evaluating the feet separately under Diagnostic Code 5284.  In this regard, however, the pes planus is not analogous to either a severe foot disability, bilaterally, or to actual loss of use of either foot.  

Within the context of the Diagnostic Codes for musculoskeletal disabilities of the foot, the word "other" can only mean disabilities other than those for which specific Diagnostic Codes exist.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  Because Diagnostic Code 5276 specifically rates bilateral flatfoot, the disability under consideration here, Diagnostic Code 5284 is not for application based on its own terms.  Moreover, it is clear from the evidence that the Veteran has retained some functional ability of both feet.  Although he may be limited in the amount of time he is able to stand or walk, and experiences pain while doing so, the evidence suggests that use of assistive devices are to alleviate pain caused by both the pes planus and his service-connected ankle disability.  The Board recognizes that words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  In the instant case beginning October 12, 2012, the Veteran's pes planus is primarily manifested by pain and swelling on use, and extreme tenderness (improved by appliance use), characteristic callosities, marked deformity, pronation, and inward bowing of the Achilles.  The Board cannot conclude that this equates to a "severe" foot disability, such that his disability is more appropriately rated under Diagnostic Code 5284.  

Additionally, the assignment of a separate rating under Diagnostic Code 5284 would constitute pyramiding, which is prohibited, because the symptoms of the Veteran's pes planus are already contemplated by Diagnostic Code 5276 under which the Veteran is already rated.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Moreover, the VA examination reports indicated that that the Veteran had significant symptoms of hallux valgus in both feet, but no medical evidence found the hallux valgus to be the equivalent to amputation of the great toe, nor had they been operated on.  As such, a separate compensable rating under Diagnostic Code 5280 is not warranted.  Id.  The weight of the evidence of record shows that the Veteran does not have weak foot, claw foot, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones to warrant a separate ratings under diagnostic codes 5277, 5278, 5281, 5283 or 5284.  Id.  Moreover, the Veteran does not have all hammer toes of either foot so as to warrant a separate compensable rating under 5282.  Id.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's bilateral pes planus with hallux valgus, prior to October 6, 2012, or in excess of 50 percent thereafter.  

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements in the feet.  See 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2013).  In this case, higher ratings based on functional loss are not warranted.  Painful motion and weakness were specifically considered for the current 30 and 50 percent ratings assigned under Diagnostic Code 5276.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign ratings higher than the 30 and 50 percent in each foot for bilateral pes planus with hallux valgus.  Finally, the Board finds that additional staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.

IV.   Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected depression, bilateral ankle disability, bilateral knee disability, are bilateral foot disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences for each.  Specifically, the Veteran primarily reports depressive symptoms with some occupational and social impairment, pain, decreased motion, fatigability, loss of function, and difficulty ambulating-amongst many symptoms in his knees, feet, and ankles.  The current ratings assigned under the applicable Diagnostic Codes are specific for such symptomatology for each of the claimed disabilities on appeal.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his mood disorder, bilateral ankle, bilateral foot, and bilateral knee disabilities.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.


ORDER

Disability ratings in excess of 30 percent prior to October 23, 2012, and in excess of 50 percent thereafter, for mood disorder are denied.  

Disability ratings in excess of 10 percent prior to October 6, 2012, and in excess of 20 percent thereafter for left ankle disability are denied.  

Disability ratings in excess of 10 percent prior to October 6, 2012, and in excess of 20 percent thereafter for right ankle disability are denied.  

A disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

A disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.  

Disability ratings in excess of 30 percent prior to October 6, 2012, and in excess of 50 percent thereafter, for bilateral flat feet with hallux valgus are denied.


REMAND

Right Hip

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection for a right hip disability.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2011, the Veteran was first afforded a VA examination of the right hip.  The examiner was unable to provide an opinion as to secondary service connection without resort to speculation.  In September 2012, the Board reopened the Veteran's claim and remanded it for a new opinion regarding the etiology of the Veteran's right hip disability.  

In February 2013, the VA examiner reviewed the Veteran's claim file and opined that the Veteran's right hip disability was less likely than not related to service or caused or aggravated by his service-connected bilateral flat feet.  Although a detailed rationale was provided for the examiner's opinion, there was no opinion as to whether the Veteran's bilateral ankle or bilateral knee disabilities may have caused or aggravated his right hip disability.  

The September 2012 remand requested that the examiner provide an opinion as to whether the Veteran's service-connected disabilities caused or aggravated his right hip disability.  As such, the February 2013 is inadequate and the claim must again be remanded for a new opinion.  

TDIU

The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2013).  Here, the Veteran has essentially claimed that the disabilities on appeal are the cause of his unemployability.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide all required notice in response to the Veteran's claim of entitlement to a TDIU.

2.  The RO should forward the Veteran's claims file to an examiner with the appropriate expertise to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination.  

The examiner is asked to provide an opinion as to address whether it is at least as likely as not that his service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorders on physical and sedentary employment.

The examiner should provide a rationale for all opinions.

It is left to the examiner's discretion as to whether the Veteran should be examined.  

3.  If available, forward the Veteran's claims file to the February 2013 VA examiner for a supplemental opinion.  If the February 2013 examiner is not available, forward the claims file to an appropriate substitute to provide an opinion as to the nature and etiology of his current right hip disability.  The claims file, including any evidence in the Veteran's Virtual VA/VBMS files, and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner must offer an opinion as to whether there is a 50 percent probability or greater that the current right hip disability is etiologically related to service, taking into consideration the Veteran's lay statements regarding an in-service injury which are presumed credible for purposes of the examination.  

The examiner should also provide an opinion as to whether there is a 50 percent probability or greater the Veteran's current right hip disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected disabilities, to specifically include his bilateral flat feet, bilateral knee disability, and bilateral ankle disability.   

If the examiner determines that the right hip disability is aggravated by a service-connected disorder, the examiner should report the baseline level of severity of the nonservice-connected right hip disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate, to specially include the December 2009 private PT report.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims-including his claim for a TDIU.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


